Citation Nr: 0611689	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  02-13 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable rating for a scar on the top of 
the occipital region.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1993 to July 
1996.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Houston, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which continued a noncompensable rating for a 
scar on the top of the occipital region.  The appellant 
appeared for a personal hearing before the undersigned Acting 
Veterans Law Judge sitting in Antonio, Texas, on September 9, 
2003.  The Board remanded the case to the RO, via the Appeals 
Management Center (AMC) in Washington, D.C., for additional 
development and adjudication.

The veteran appears to have raised a claim of entitlement to 
service connection for residual scarring from folliculitis 
treated in service.  This issue is not on appeal, and is 
referred to the RO for appropriate action.


FINDINGS OF FACT

The veteran's service connected scar on the top of the 
occipital region, is manifested by an area of induration 
measuring 2.5 x 1 cm. that is asymptomatic.


CONCLUSION OF LAW

The criteria for a 10 percent rating, but no higher, for scar 
on the top of the occipital region have been met effective 
August 30, 2002.  38 U.S.C.A. § 1155, 5107(b), 5110 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 7804, 
7805 (2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 
7804, 7805 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to a compensable rating for 
service connected scar on the top of the occipital region.  
According to his statements and testimony of record, he 
reports irritation, sensitivity, constant itching, severe 
exfoliation and extensive lesions in the area of his 
occipital scalp.  His hair no longer grows in the area.  His 
symptoms are aggravated by sweating.  He obtains no relief of 
symptoms with use of ointments or shampoos, but his use of an 
antibiotic lotion does help to keep down the irritation from 
recurrent outbreaks.  He describes noticeable scars on the 
back of his head that he deems to result in marked deformity.  
He wears a hat whenever possible to hide the embarrassing 
deformity.  He also shaves his head rather than to have 
patchy hair.  His representative describes the scarred area 
as being similar to craters on the surface of the moon.

Historically, the veteran was treated in October 1993 for an 
abscessed lesion at the back of his head presumed to have 
been caused by an insect bite.  His symptoms included 
drainage of purulent fluid with some blood.  He was given 
assessments of abscess of scalp, insect bite and 
folliculitis.  He was seen again in October 1994 with 
complaint of a rash and bumps to the posterior aspect of his 
scalp.  His physical examination demonstrated multiple 
papules and postules of the scalp on the top and posterior 
aspect of his scalp assessed as folliculitis.  In February 
1995, he reported for dispensary treatment due to complaint 
of a "haircut/shaving problem" with "[b]umps in hair." His 
physical examination was significant for multiple postules 
assessed as folliculitis.

On VA examination in October 1996, the veteran complained of 
recurrent scalp irritation in the area where he was bit in 
service.  His physical examination was significant for a scar 
on the top of the occipital region where he reported the 
lesion occurred in 1993.  There was some very mild evidence 
of some folliculitis, otherwise the scalp was clean.  There 
was no evidence of seborrhea or psoriasis.  He was given an 
impression of folliculitis of the scalp in remission.

In an October 1996 decision, the RO granted service 
connection for scar on the top of the occipital region, and 
assigned an initial noncompensable evaluation under 
Diagnostic Code 7800.  An April 2002 RO rating decision 
denied claims of entitlement to service connection for spider 
bite to the back of the head and service connection for 
chronic folliculitis.  The veteran did not appeal that 
decision.  The Board, therefore, must limit its discussion to 
the service connected scar on the top of the occipital 
region.

On VA examination in May 2002, the veteran described having 
been bitten by a spider on his scalp, initially manifested by 
a large area of swelling, that had healed completely after 
antibiotic treatment.  Thereafter, he was treated for 
recurrent folliculitis.  Physical examination of the scalp 
demonstrated an area of induration measuring 2.5 x 1 cm. over 
the right side of the crown of his head that did not have any 
tenderness to touch.  It was firm and pink in color.  There 
was no evidence of tissue loss, disfigurement, limitation of 
function, ulceration or breakdown or keloid formation.  He 
also had other small areas of induration right around the 
hair follicles in the right temporal and occipital areas.  
The established VA diagnosis of scar on top of the occipital 
region remained the same.  The examiner also offered an 
additional diagnosis of chronic recurrent folliculitis.

The veteran was afforded a second VA skin examination in 
September 2004 with benefit of review of the claims folder.  
He again described having been bitten by a spider on the 
occipital portion of his scalp.  He had a reaction with pain 
and discomfort for a prolonged period of time.  He reported 
current symptoms that the occipital portion of his scalp was 
sensitive to touch and that he had no hair on the anterior 
half of his scalp.  On examination, the examiner could not 
find an isolated scar in the location of the spider bite 
identified by the veteran.  The veteran did have multiple, 
irregular tiny scars in the occipital region occupying an 
area 51/2 inches x 4 inches left from folliculitis barbae "he 
had during the time he was in service."  There was no pain 
in the scalp on examination.  These scars were superficial 
and measured .5 cm. x. 1-2 mm. in width.  They were not 
elevated or depressed on palpation, indurated, inflexible, 
adherent to underlying tissue nor hypo or hyperpigmented in 
an area exceeding 6 square inches.  The skin was irregular in 
texture, but not atrophic, shiny or scaly.  There was no 
ulceration, breakdown of skin, inflammation, edema or keloid 
formation.  The color of the skin was similar to the 
surrounding skin.  There was no limitation of motion or 
limitation of function caused by the scar nor disfigurement 
of the face or neck.  Unretouched photographs were taken and 
associated with the claims folder.  The examiner commented 
that the scar from the October 1993 spider bite was not able 
to be identified in the area of the scalp where the veteran 
localized the injury.  There was an area 5 1/2 by 4 inches in 
size in the occipital area of the scalp which has multiple 
tiny scars 0.5 cm. to 1 mm. in width resulting from 
folliculitis barbae.  The examiner further commented that the 
veteran stated that he has hypersensitivity in this general 
area of his scalp and that he wears a cap which does not 
interfere with the scalp and it does not bother him to comb 
his hair.  From a functional point of view, the condition 
does not bother him at work and in a minor way it bothers him 
at home because of the hypersensitivity to his skin.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West 2002).  The Board 
considers all the evidence of record, but only reports the 
most probative evidence regarding the current degree of 
impairment which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).

Effective August 30, 2002, the schedular criteria for the 
evaluation of service-connected skin disorders (including 
scars) underwent revision.  Where a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeals process has been 
concluded, the version of the law or regulation most 
favorable to the appellant must apply, unless Congress or the 
Secretary provides otherwise, which is not the case here.  If 
the amendment is more favorable, the Board must apply that 
provision to rate the disability for periods after the 
effective date of the regulatory change, and apply the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-2000 (April 10, 2000).

Under the regulations in effect prior to August 30, 2002, a 
noncompensable evaluation is warranted where there is 
evidence of a slightly disfiguring scar or scars of the head, 
face, or neck.  A 10 percent evaluation is warranted where 
there is evidence of a moderately disfiguring scar or scars 
of the head, face, or neck.  A 10 percent evaluation is, 
likewise, warranted where there is evidence of superficial 
scars which are tender and/or painful on objective 
demonstration or poorly nourished, with repeated ulceration.  
A 30 percent evaluation under the same regulations requires 
evidence of a severely disfiguring scar or scars of the head, 
face, or neck, in particular if there is a marked or 
unsightly deformity of the eyelids, lips, or auricles.  A 
scar can also be rated on the limitation of function of the 
part affected.  38 C.F.R. § 4.118, Diagnostic Codes 7800, 
7803, 7804, 7805 (2001).

Under those regulations which became effective August 30, 
2002, a 10 percent evaluation is warranted where there is 
evidence of one characteristic of disfigurement of the head, 
face, or neck.  Characteristics of disfigurement, for the 
purposes of evaluation, being a scar 5 or more inches (13 or 
more centimeters) in length; a scar of at least 1/4 inch (0.6 
centimeters) wide at its widest part; surface contour of the 
scar elevated or depressed on palpation; a scar adherent to 
underlying tissue; skin hypo- or hyper-pigmented in an area 
exceeding 6 square inches (39 square centimeters); abnormal 
skin texture (irregular, atrophic, shiny, scaly, etc.) in an 
area exceeding 6 square inches (39 square centimeters); 
underlying soft tissue missing in an area exceeding 6 square 
inches (39 square centimeters); or skin indurated and 
inflexible in an area exceeding 6 square inches (39 square 
centimeters).  A 10 percent evaluation is, likewise, 
warranted where there is evidence of an unstable or painful 
superficial scar, a superficial scar being one not associated 
with underlying soft tissue damage.  In order to warrant a 30 
percent evaluation, there would need to be demonstrated 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or a paired set of features 
[i.e., the nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips] or, in the alternative, 2 or 3 
of the aforementioned characteristics of disfigurement.  A 
rating can also be assigned based on limitation of function 
of the affected part.  38 C.F.R. § 4.118, Diagnostic Codes 
7800, 7803, 7804, 7805 (effective August 30, 2002). 

The veteran's service-connected scar on the top of the 
occipital region is manifested by an area of induration 
measuring 2.5 x 1 cm. that is asymptomatic.  The medical 
evidence demonstrates a superficial, stable scar that is not 
tender on examination and does not result in limitation of 
motion of an affected part.  The VA examiner in 2002 
described the scar disability as causing no disfigurement.  
The veteran, however, believes that his disability is 
productive of marked deformity.  The Board has reviewed the 
unretouched photographs, and finds that the medical 
descriptions of no significant disfigurement are consistent 
with the visual depictions of the scarring.  At the May 2002 
VA examination, the scar was described as an area of 
induration measuring 2.5 x 1 cm.  As the width exceeds an 
area of at least one-quarter inch (0.6 cm.) wide at the 
widest part, the veteran is entitled to a 10 percent rating 
under the Diagnostic Code 7800 as in effect August 30, 2002 
because there is one characteristic of disfigurement.  A 
rating in excess of 10 percent under the new criteria is not 
warranted because there is no evidence of other 
characteristics of disfigurement.  A 10 percent rating would 
not be warranted under the "old" version of Diagnostic Code 
7800 as there is no evidence that the scar is moderately 
disfiguring.  

10 percent is the maximum schedular rating under Diagnostic 
Codes 7803 and 7804 under both versions of the rating 
criteria.  An increased rating is not warranted under either 
version of Diagnostic Code 7805 because there is no evidence 
of limitation of the affected part.  

The Board has considered the representative's description of 
the scarred area being similar to craters on the surface of 
the moon.  As indicated above, the veteran has been denied 
service connection for recurrent folliculitis and spider bite 
to the head, and the Board has referred to the RO a claim of 
entitlement to service connection for scarring due to 
folliculitis treated in service.  The medical examination 
findings and descriptions of the service-connected condition 
before the Board fail to establish entitlement to a 
compensable rating prior to the regulatory change in 
criteria, and not more than 10 percent under the new 
criteria.  

Finally, the Board finds that VA has satisfied all duties to 
notify and assist the veteran with respect to the claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  In this 
case, the RO sent correspondence to the veteran in March 
2002, August 2003 and February 2005 which discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, and the pertinent laws and 
regulations.  Although the March 2002 correspondence was 
deficient in that it pertained to the issue of service 
connection rather than increased rating, that defect was 
cured by the later correspondence and the readjudication of 
the claim and issuance of a supplemental statement of the 
case (SSOC) in June 2005.  There was no harm to the veteran; 
VA made all efforts to notify and to assist the veteran with 
regard to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
veteran's possession.  Although the veteran has not made any 
argument with regard to the timing of the notice, the Board 
finds that any defect in that regard was harmless because of 
the thorough and informative notices provided throughout the 
adjudication.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  The 
veteran was provided notice of the type of information and 
evidence needed to substantiate his claim, but he was not 
provided with notice of the type of evidence necessary to 
establish an effective date for the possible award.  Despite 
the inadequate notice provided on that element, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a decision.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  In that regard, the Board has concluded that an 
increased rating is warranted under the new rating criteria 
and an effective date for the increased rating prior to the 
effective date of that new criteria is precluded by law.  The 
June 2005 SSOC notified the veteran of the new rating 
criteria and effective date.  Dingess/Hartmann v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. March 3, 2006).  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  Thus, VA has satisfied its 
"duty to notify" the appellant.

The RO afforded the veteran two VA examinations in connection 
with his claim.  VA has not had any failure to obtain 
evidence of which VA must notify the veteran.  38 C.F.R. 
§ 3.159(e).  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  



ORDER

A 10 percent rating for scar on the top of the occipital 
region is granted, effective August 30, 2002.




____________________________________________
M.E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


